     Case 2:16-cv-01305-KJM-DMC Document 61 Filed 09/29/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID PATRICK ALFORD,                             No. 2:16-CV-1305-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    SCHUMAKER, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion, ECF No. 60, for an extension

19   of time to file an opposition to Defendants’ motion for summary judgment. Plaintiff’s motion is

20   denied as moot because the Court issued an order on September 24, 2020, providing plaintiff

21   additional time, if necessary, should Defendants decline to engage in alternative dispute

22   resolution.

23                  IT IS SO ORDERED.

24

25   Dated: September 29, 2020
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
